UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6063


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINSTON DARIN POYER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:04-cr-00162-FDW-1; 3:12-cv-00323-FDW)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Winston Darin Poyer, Appellant Pro Se.       Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Winston Darin Poyer seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2012) motion.       We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

April 21, 2015.     The notice of appeal was filed on January 12,

2016. 1   Because Poyer failed to file a timely notice of appeal or

to obtain an extension or reopening 2 of the appeal period, we



      1The notice of appeal is considered filed the day Poyer
delivered it to prison officials for mailing to the court. Fed.
R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).
      2In his notice of appeal, Poyer stated that he did not
receive notice of the denial of relief in a timely manner, see
Fed. R. App. P. 4(a)(6)(A), and he sought leave to proceed with
his appeal.   However, he filed the notice of appeal requesting
additional time, at the earliest, on January 12, 2016—266 days
after the court entered the dismissal order.   See Fed. R. App.
P. 4(a)(6)(B) (requiring that motion to reopen be “filed within
(Continued)
                                  2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




180 days after the judgment or order is entered or within 14
days after the moving party receives notice under Federal Rule
of Civil Procedure 77(d) of the entry, whichever is earlier”);
Baker v. United States, 670 F.3d 447, 456 (3d Cir. 2012)
(holding that district court had no authority to reopen appeal
period when motion was filed beyond 180-day limit); Hensley v.
Chesapeake & Ohio Ry., 651 F.2d 226, 228 (4th Cir. 1981) (noting
expiration of time limits in Rule 4 deprives court of
jurisdiction).



                                       3